Case 4:20-cv-03484 Document 36-1 Filed on 02/23/21 in TXSD Page 1 of 1

 

Appellate Division of the Supreme Court

of the State of New York
Serond Judicial Department

J, Aprilanne Agustinn, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Second Judicial Aepartment,
dbo hereby certify that Samuel Wrens was duly
licensed and admitted to practice as an Attorney and Counselor-at-Law
in all the courts of the State, according fo the laws of the State and the
tourt rules and orders, on the 12th Day of Derember 2015,

has duly taken and subscribed the oath of office prescribed by law, has
heen enrolled in the Roll of Attorneys and Caunselors-at-Law on file in
my office, has duly registered with the administrative office of the
rourts, and acrorhing to the records of this court is in good standing as

an Attorney and Counselor-at-Gaw.

In Witness Whereof, 7 have hereunto set
my hand and affixed the seal of said
Appellate Division on February 05, 2021,

Clerk of the Court

 
